          Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                            )
                                                      )
                                                      )
                vs.                                   )     Criminal No. 13-80
                                                      )     Judge Nora Barry Fischer
 JASON WEITZNER,                                      )
                                                      )
                        Defendant.                    )


                                  MEMORANDUM OPINION
   I.       INTRODUCTION

         Presently before the Court are Defendant Jason Weitzner’s Motion to Reduce Sentence and

the Government’s opposition thereto. (Docket Nos. 73; 76). Defendant’s motion has been

exhaustively briefed by the parties and supplemented with several exhibits and various updates as

to FCI Fairton, where Defendant is presently incarcerated. (See Docket Nos. 73; 76; 78; 80; 81;

82; 85; 86; 88). After careful consideration of the parties’ positions and for the following reasons,

Defendant’s Motion to Reduce Sentence [73] is denied, as the Court declines to exercise its

discretion to reduce Defendant’s sentence.

   II.      BACKGROUND

         Defendant is currently serving a sentence of 120 months incarceration imposed by the

Court on July 25, 2014 following his convictions for conspiracy to distribute and possess with

intent to distribute oxycodone, in violation of 21 U.S.C. § 846 and conspiracy to commit money

laundering, in violation of 18 U.S.C. § 1956(h). (Docket No. 64). He was the leader of an interstate

oxycodone ring from 2010 through 2012 whereby the Defendant and others, including

codefendants Dean Ostella and Jill Eisenshtadt, would “doctor shop” for large oxycodone

prescriptions from multiple doctors in Florida; pay kickbacks to the doctors; fill the prescriptions


                                                 1
         Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 2 of 10




at pharmacies; and then distribute the pills to addicts for profit. (Docket No. 21 at ¶¶ 6-12). The

group initially filled the prescriptions at Florida pharmacies but moved the operation to the

Pittsburgh-area where the pills could be purchased at cheaper prices, enabling them to make more

money. (Id.). Defendant further conspired with his accountant father, Lawrence Weitzner, to

launder the proceeds of his illegal narcotics dealings. (Id.). All of these conspirators pled guilty

and served sentences of incarceration, (i.e., Ostella, 36 months’ incarceration; Eisenshtadt, 48

months’ incarceration; and, Lawrence, 24 months’ incarceration). (Crim. No. 13-43, Docket Nos.

162, 195, 200). One of the doctors involved in the conspiracy, Dr. Fadejimi Adelakun, was

charged but he absconded from law enforcement and the case against him was dismissed due to

his status as a fugitive from justice.   (Crim. No. 13-43, Docket Nos. 210, 218).

        Defendant has an extensive criminal history with 16 criminal history points placing him in

criminal history category VI and was deemed a career offender under the guidelines based on prior

convictions for controlled substance offenses with an advisory guidelines range of 292 to 365

months’ incarceration. (Docket No. 21 at ¶¶ 27-47, 76). At sentencing, initial rulings by the Court

reduced the advisory guidelines range to 130 to 162 months’ incarceration. (Docket No. 63). The

Court accepted evidence from the parties and heard argument on contested motions for departures

based on alleged overrepresentation of Defendant’s criminal history and physical health

conditions, both of which were denied. (Id.). However, the Court granted a motion for a variance,

in part, based on Defendant’s post-offense rehabilitation efforts to stay clean and sober following

a decade-long addiction problem and his physical health conditions including chronic obstructive

pulmonary disease (“COPD”); asthma; gastroesophageal reflux disease (“GERD”); and, hepatitis

C. (Docket No. 64; Statement of Reasons). After considering all of the section 3553(a) factors,

the Court sentenced Defendant to 120 months’ incarceration, followed by 6 years of supervised



                                                  2
          Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 3 of 10




release, waived any fine, and ordered him to pay a $200 special assessment and forfeit two bank

accounts and other property to the Government. (Docket No. 64).

         Defendant is now 51 years old. (Docket No. 73). He continues to suffer from the medical

ailments listed above and has also been diagnosed with sleep apnea, for which he is required to

sleep with a CPAP machine. (Id.). He is prescribed Spiriva; Symbicort; and Albuterol for his

COPD and asthma. (Id.). He has served approximately 5 years and 10 months of the 10-year

sentence and has a projected release date of April 13, 2022. (Id.). During his period of

incarceration, Defendant has completed a number of BOP programs, including substance abuse

counseling; RDAP drug courses; mental and physical health/exercise programs; and history

classes, among others. (Id.). He has also attended AA meetings. (Id.). He further reports that he

has not been assessed any misconducts while incarcerated and participated in the Gate Pass

Program at FCI Allenwood prior to being transferred to FCI Fairton. (Id.). Defendant advises that

if he were granted early release, he could return to his apartment in Monroeville and operate his

store in Squirrel Hill, if it survives economic peril due to the pandemic, or, alternatively, he could

reside in New Jersey with his recently married sister, so that he could also be near their father.

(Id.).

         Defendant is currently incarcerated at FCI Fairton in New Jersey. (Docket No. 73). Earlier

this year, he was in a satellite camp at the facility and was placed in a medical quarantine amidst

the pandemic due to his health conditions. (Docket No. 76-1). In July, he was hospitalized with

gastrointestinal symptoms, which were treated non-surgically. (Docket No. 86). Upon his return,

he was quarantined in FCI Fairton’s medium security facility. (Id.). During late spring and early

summer of 2020, FCI Fairton experienced an outbreak of COVID-19 cases. (Docket Nos. 80; 82;

85; 86). However, the BOP reports at the present time that there are 6 active COVID-19 cases



                                                  3
           Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 4 of 10




among inmates and none among staff while 97 inmates and 7 staff members have recovered. See

BOP COVID-19 Cases, available at: https://www.bop.gov/coronavirus/ (last visited 8/19/20).

There is no indication in the record that Defendant has been infected with the coronavirus or

experienced severe symptoms as a result. (See Docket Nos. 73; 78; 80; 82; 85; 86).

          Defendant made an initial request for compassionate release to the acting warden dated

April 15, 2020 and followed up by submitting additional requests on April 22, 2020 and June 1,

2020.     (Docket No. 78).    Although the Government initially contested whether Defendant

sufficiently exhausted his administrative remedies, it subsequently retreated from such position

and now concedes that he has met the administrative exhaustion requirement. (Docket Nos. 76;

81). With that said, the Government opposes Defendant’s motion for a reduction of his sentence

to time served and corresponding request that he be released to serve his term of supervised release.

(Docket Nos. 76; 81; 88). As all briefing has concluded, the motion is now fully briefed and ripe

for disposition.

   III.      LEGAL STANDARD

          “[A]s a general matter, a court cannot modify a term of imprisonment after it has been

imposed without specific authorization.” McMillan v. United States, 257 F. App’x 477, 479 (3d

Cir. 2007); see also Dillon v. United States, 560 U.S. 817, 819 (2010) (“A federal court generally

may not modify a term of imprisonment once it has been imposed.”). One such specific

authorization is the First Step Act’s amendment of 18 U.S.C. § 3582. See United States v.

Pawlowski, --- F.3d ----, 2020 WL 4281503, at *2 (3d Cir. Jun. 26, 2020). Pursuant to that

provision, a court may modify a defendant’s term of imprisonment if “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

                 In addition, the reviewing court must consider: (1) whether the
                 defendant has exhausted the appropriate administrative remedies;

                                                 4
          Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 5 of 10




                (2) the factors set forth in 18 U.S.C. § 3553(a) to the extent that they
                are applicable; and (3) whether such a reduction is consistent with
                applicable policy statements issued by the Sentencing Commission.

United States v. Burrus, Crim. No. 19-284, 2020 WL 3799753, at *4 (W.D. Pa. Jul. 7, 2020) (citing

Graves, Crim. No. 17-318, Docket No. 28 (W.D. Pa. Jun. 10, 2020) (Hornak, J.) and 18 U.S.C. §

3582(c)(1)(A)(i)).

   IV.      DISCUSSION

         Here, the Government concedes that Defendant has exhausted his administrative remedies

and that Defendant’s COPD diagnosis, coupled with the COVID-19 pandemic, may serve as an

extraordinary and compelling reason for a sentence reduction due to the increased risk of

complications if he contracts COVID-19. (Docket Nos. 76; 81). Therefore, the only dispute

between the parties is whether the relevant § 3553(a) factors warrant a reduction in Defendant’s

sentence. (See Docket Nos. 73; 76; 78; 80; 81; 82; 85; 86; 88).

         As the Court of Appeals recently held, whether to reduce an eligible defendant’s term of

incarceration for compassionate release after considering the § 3553(a) factors is committed to the

discretion of the district court. See Pawlowski, 2020 WL 4281503, at *2 (“[B]efore granting

compassionate release, a district court must consider[ ] the factors set forth in [18 U.S.C. §] 3553(a)

to the extent that they are applicable.”) (internal quotation marks and citation omitted); see also 18

U.S.C. § 3582(c)(1)(A). In addition, under the relevant policy statement in the Guidelines, the

Court is to consider whether the defendant is a danger to the safety of any other person or the

community as provided in 18 U.S.C. § 3142(g). See U.S.S.G. § 1B1.13(2).

         Having carefully considered all of the § 3553(a) factors in this case, the Court declines to

exercise its discretion to reduce the 120-month term of incarceration, as such sentence remains

sufficient, but not greater than necessary to meet all of the goals of sentencing. See 18 U.S.C. §



                                                   5
         Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 6 of 10




3553(a). Neither party challenged the length of the sentence on appeal and Defendant admits in

his letter to the Court that the sentence was “very fair.” (Docket No. 73-2). Indeed, the 120-month

sentence represents a significant reduction below the initial advisory guidelines range of 292 to

365 months’ incarceration which was computed by the Probation Office.                In this Court’s

estimation, such sentence remains fair and appropriate, for the reasons stated on the sentencing

record, which are not outweighed by the increased risk of contracting COVID-19 faced by

Defendant while incarcerated at FCI Fairton or another BOP facility. See United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus’s spread.”); see also United States v. Roeder, 807 F. App’x 157, 161 n.16 (3d Cir. 2020) (per

curiam) (“[T]he existence of some health risk to every federal prisoner as the result of this global

pandemic does not, without more, provide the sole basis for granting release to each and every

prisoner within out Circuit.”).

       With respect to Defendant’s medical conditions, “[t]he Court acknowledges that the CDC

lists COPD as a medical condition with ‘the strongest and most consistent’ evidence indicating an

increased risk for severe illness from COVID-19.” United States v. Davis, No. CR 2:20-121-12,

2020     WL       4496581,        at   *2     (W.D.       Pa.     Aug.     4,     2020)      (quoting

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html).

However, Defendant has not demonstrated that his asthma, (which is not moderate to severe),

GERD, sleep apnea, nor hepatitis C diagnoses place him at increased risk should he contract the

virus. See e.g., United States v. Hooks, 2020 WL 4756341, at *5 (E.D. Pa. Aug. 17, 2020) (“The

CDC recognizes that ‘moderate to severe asthma’ may pose a risk of an adverse outcome of



                                                  6
         Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 7 of 10




COVID-19” but lesser diagnoses do not and “the CDC has not identified sleep apnea as a factor

which increases the risk of developing serious illness from COVID-19”); United States v. Aslam,

2020 WL 4501917, at *5 (D. Del. Aug. 5, 2020) (noting that the CDC cannot say that a hepatitis

C infection, absent significant liver disease, places an individual at greater risk for severe COVID-

19 infection).    While FCI Fairton experienced a large number of infections during the

spring/summer of 2020, the current statistics provided by the BOP demonstrate that its efforts to

control the spread of the virus have been effective to this point. To that end, the institution reports

6 active inmate cases with 97 inmate recoveries and no current staff cases and 7 staff recoveries.

See BOP COVID-19 Cases, available at: https://www.bop.gov/coronavirus/ (last visited 8/19/20).

       The record further reveals that Defendant’s medical conditions have been well controlled

with medications and that he has been provided with necessary treatment, as needed, including a

recent hospitalization to address gastrointestinal issues. (Docket Nos. 73; 76-1; 80; 82; 84-86).

He was also placed in medical quarantine at the outset of the pandemic due to his conditions. (Id.).

Such measures have protected Defendant from the virus’ spread at the facility so far as he has not

presented any evidence that he has contracted COVID-19.

       In any event, while the risks presented by Defendant’s medical conditions and the COVID-

19 pandemic are serious, they do not outweigh the other § 3553(a) factors supporting the

imposition of a 120-month term of incarceration in his case, for which he has served less than 6

years. See Pawlowski, 2020 3483740, at * 3. The Court has once again carefully considered all

of the § 3553(a) factors and finds that Defendant’s “history and characteristics” and “the need for

the sentence imposed to reflect the seriousness of the offense, to promote respect for the law, …

to provide just punishment for the offense[, and] to afford adequate deterrence to criminal




                                                  7
         Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 8 of 10




conduct,” do not justify a sentence reduction here. 18 U.S.C. §§ 3553(a)(1), (a)(2)(A)-(B). To

reiterate the Court’s reasons stated at the sentencing hearing:

           •   Defendant was the leader of an interstate oxycodone distribution
               conspiracy which illegally sold thousands of dangerous opiate pills
               to addicts and moved his operation into this area so that he could
               make more money;

           •   he recruited his father, a friend and former girlfriend to join him in
               these illegal activities, all of whom pled guilty and have served
               sentences of incarceration;

           •   some of his distribution activities were centered at his Squirrel Hill
               business, to which he would like to return and operate if he is
               released early;

           •   he has a lengthy criminal history including convictions in New
               Jersey, Arizona and Florida and was deemed a career offender under
               the guidelines due to his prior convictions for distribution of
               marijuana;

           •   prior sentences of incarceration and probation were not sufficient to
               deter him from engaging in the instant criminal conduct which was
               a significant escalation from his prior narcotics cases; and,

           •   the danger to the community posed by illegal opiate distribution.

(Docket Nos. 21; 63; 64).      With that said, the Court recognized Defendant’s post-offense

rehabilitation efforts and medical conditions and granted a 10-month variance due to same.

(Docket Nos. 63; 64). To Defendant’s credit, he has made continuing efforts toward post-offense

rehabilitation during his period of incarceration by completing a number of courses offered by the

BOP; attending AA classes; working; and avoiding misconducts. (Docket No. 73-1). At the same

time, “such efforts by themselves do not constitute ‘extraordinary and compelling reasons’ to grant

an inmate compassionate release under the statute and otherwise do not tilt the Court’s weighing

of the section 3553(a) factors to justify reducing the current 120 month term of incarceration he is




                                                 8
         Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 9 of 10




serving to time served.” United States v. White, Crim. No. 14-178, 2020 WL 4350240, at *2 (W.D.

Pa. July 29, 2020).

       Beyond such factors, the Court is certainly mindful that Defendant is now 51 years old and

the rate of recidivism generally lowers as offenders advance toward retirement age. However, he

has an extensive criminal history, substance abuse problems, and committed the instant offenses

to both feed his own addictions and generate profits selling dangerous opiates to addicts. More

importantly, he lacks an approved release plan and his proposals for reentry are insufficient as he

suggests that he would return to this area to run a business which is struggling financially or live

in New Jersey near his father, who helped him launder his drug proceeds, without any stable

employment opportunities. Hence, the Court finds that continued incarceration for the balance of

his sentence remains necessary to protect the public from future crimes.

       Overall, the Court finds that this matter is akin to Pawlowski, where the Court of Appeals

upheld the District Court’s decision to decline to reduce the defendant’s 15-year sentence to

approximately 2 years despite his “suffer[ing] from several health conditions, including

hypertensive heart disease, chronic obstructive pulmonary disease (COPD), dyspnea (shortness of

breath), sleep apnea, and [having] only one lung as a result of a pulmonectomy.” Id. at *1.

Pawlowski was also incarcerated at FCI Danbury, which at the time had reported 98 COVID-19

cases among inmates, one death of an inmate, and 91 recoveries as well as a similar outbreak

among corrections staff. Id. at *1. Ultimately, the Court of Appeals found that the District Court

did not abuse its discretion by holding that the § 3553(a) factors weighed against granting him

compassionate release. Id. at *3. The same is true here as the Court finds that the 120-month

sentence originally imposed remains sufficient, but not greater than necessary to meet all of the

goals of sentencing in Defendant’s case. See 18 U.S.C. 3553(a)(1).



                                                 9
        Case 2:13-cr-00080-NBF Document 89 Filed 08/19/20 Page 10 of 10




       V.      CONCLUSION

       Based on the foregoing, Defendant’s Motion to Reduce Sentence [73] is DENIED. An

appropriate Order follows.

                                               s/Nora Barry Fischer
                                               Nora Barry Fischer
                                               Senior U.S. District Judge
Date: August 19, 2020

cc/ecf: all counsel of record.




                                          10
